BASTIAN, Circuit Judge
(dissenting).
I would affirm the judgment of the District Court on the very able opinion of Judge Holtzoff.1 I think I should add that, in my opinion, it is quite clear that the issue as to whether the homicides arose out of and in the course of employment was before the Deputy Commis*383sioner and, as well, before the District Court.
In the answer of the employer to the employees’ claim for compensation, the following appears:
“4. It is denied that at the time of the alleged injury the employee was performing service growing out of and incidental to his employment.”
In the Notice to the Deputy Commissioner that Claim Will be Controverted, the following appears:
“Claimant’s death not as a result of accidental injury or disease arising out of or during the course of his employment for the above-named employer.”
In the Notice of Hearing, it appears that the hearing was set “for consideration of: Injury arising out of and in the course of employment [and other defenses not here important].”
When the case came before him, the Deputy Commissioner asked appellees’ counsel: “What are the grounds of con-troversion ?” Counsel replied:
“Basically, without specifying it, we are resisting the claim in every particular, except such particulars as we will later stipulate to, but generally, it is to contention of the respondents that there was no relationship of employer-employee at all insofar as the management of the Jo-Del Restaurant and the musicians were concerned and, of course, basically the dependency of the mother.”
Throughout the hearings before the Deputy Commissioner, testimony pro and con was received pertinent to the seriously disputed issue (among others) as to whether the homicides arose out of and in the course of employment; and that issue was in fact resolved by the finding of the Deputy Commissioner. I can not agree that it is “abundantly clear that at the hearing before the Deputy Commissioner counsel did not contest the allegation that the homicides arose out of and in the course of the employment.”
In the amended complaint, which is commented on by the majority, appellees, after setting forth certain specific objections, alleged as follows:
“9. The Transcript of testimony, evidence and proceedings before said Deputy Commissioner, by this reference, are made a part hereof and are incorporated herein.
“10. That the Findings and Awards of said Deputy Commissioner are not in accordance with law, but are arbitrary, capricious and founded upon irresponsible statements not competent evidence, conjecture and speculation, and said Awards are without substantial evidence to support the same.”
One of the Deputy Commissioner’s specific findings was “[t]hat the injury arose out of and in the course of the employment.”
I think it unfortunate that in compensation cases such a strict view of the issues should be taken as appears in the majority opinion.
For the above reasons, I would affirm the judgment of the District Court.

. 1960, 186 F.Supp. 938.